Decree affirmed. This is an appeal from a decree of the Probate Court appointing the petitioner guardian with custody of the four minor children of William C. Sandberg and his wife Gloria M. Sandberg, now deceased. The evidence leaves the father seriously ill at the Veterans Hospital in Rutland and is ample in other respects to support the finding of the judge that he is “unfit to have such custody.” G. L. (Ter. Ed.) c. 201, § 5. The petitioner is the maternal grandfather of the children. A sister of the father sought to be appointed and was preferred by him over the petitioner. If appointed, she intended to leave the children with a family named Brengola with whom they had formerly been placed for a period of years and with whom or near whom the aunt also intended to live. There was much evidence tending to favor the petitioning grandfather and also much tending to favor the claim of the aunt. The case presented issues of fact and involved the exercise of sound judicial judgment. We see no reason to disturb the conclusion of the judge who saw and heard the witnesses.